 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   JEFFERY L.C.,                      )       NO. ED CV 17-1956-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )       MEMORANDUM OPINION
                                        )
14   NANCY A. BERRYHILL, Acting         )
     Commissioner of Social Security,   )
15                                      )
                    Defendant.          )
16   ___________________________________)

17

18                                   PROCEEDINGS

19

20        Plaintiff filed a Complaint on September 26, 2017, seeking review

21   of the Commissioner’s denial of disability benefits.    On April 25,

22   2018, this action was reassigned to Magistrate Judge Eick upon the

23   resignation of Magistrate Judge Gandhi (to whom the action originally

24   was assigned).   On April 26, 2018, the parties consented to proceed

25   before a Magistrate Judge.    On February 12, 2019, the parties filed a

26   “Joint Stipulation.”    The Court construes the arguments in the “Joint

27   Stipulation” as the parties’ cross-motions for summary judgment.    The

28   Court has taken these motions under submission without oral argument.
 1                                   BACKGROUND

 2

 3          Plaintiff asserted disability since December 18, 2013, based

 4   primarily on alleged knee, back and hip pain (Administrative Record

 5   (“A.R.”) 36-53).    An Administrative Law Judge (“ALJ”) examined the

 6   record and heard testimony from Plaintiff and a vocational expert

 7   (A.R. 16-686).

 8

 9          The ALJ found Plaintiff “has the following severe impairments:

10   subtle tear in the medial meniscus right knee; degenerative changes

11   lumbar spine; osteoarthritis in the right hip; and obesity” (A.R. 19).

12   The ALJ also found, however, that Plaintiff retains the residual

13   functional capacity to perform a reduced range of light work (A.R.

14   22).    In reliance on the testimony of the vocational expert, the ALJ

15   determined that a person having such capacity could perform jobs

16   existing in significant numbers in the national economy (A.R. 27; see

17   A.R. 59-61).    The Appeals Council denied review (A.R. 1-4).

18

19          Plaintiff now raises a single issue.   Plaintiff argues that the

20   ALJ erred by failing to accept the opinions of Dr. Troy Handojo

21   regarding Plaintiff’s functional capacity.    Dr. Handojo, one of

22   Plaintiff’s primary care physicians, opined Plaintiff lacks any

23   capacity for light work (A.R. 684-86).

24

25                               STANDARD OF REVIEW

26

27          Under 42 U.S.C. section 405(g), this Court reviews the

28   Administration’s decision to determine if: (1) the Administration’s

                                         2
 1   findings are supported by substantial evidence; and (2) the

 2   Administration used correct legal standards.   See Carmickle v.

 3   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

 4   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

 5   682 F.3d 1157, 1161 (9th Cir. 2012).   Substantial evidence is “such

 6   relevant evidence as a reasonable mind might accept as adequate to

 7   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

 8   (1971) (citation and quotations omitted); see also Widmark v.

 9   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

10

11         If the evidence can support either outcome, the court may

12         not substitute its judgment for that of the ALJ.   But the

13         Commissioner’s decision cannot be affirmed simply by

14         isolating a specific quantum of supporting evidence.

15         Rather, a court must consider the record as a whole,

16         weighing both evidence that supports and evidence that

17         detracts from the [administrative] conclusion.

18

19   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

20   quotations omitted).

21

22                                  DISCUSSION

23

24         After consideration of the record as a whole, Defendant’s motion

25   is granted and Plaintiff’s motion is denied.   The Administration’s

26   findings are supported by substantial evidence and are free from

27   ///

28   ///

                                        3
 1   material1 legal error.

 2

 3         The ALJ did not err by discounting Dr. Handojo’s opinions

 4   regarding Plaintiff’s residual functional capacity.   Unlike the other

 5   physicians of record who rendered opinions regarding Plaintiff’s

 6   functional capacity,2 Dr. Handojo opined Plaintiff cannot perform any

 7   light work.   According to Dr. Handojo, Plaintiff cannot frequently

 8   lift and carry as much as ten pounds and cannot stand and walk as much

 9   as a total of two hours during an eight hour day (A.R. 684).    Where,

10   as here, a treating physician’s opinion is contradicted, “if the ALJ

11   wishes to disregard the opinion[s] of the treating physician he [or

12   she] . . . must make findings setting forth specific, legitimate

13   reasons for doing so that are based on substantial evidence in the

14   record.”   Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987)

15   (citation, quotations and brackets omitted); see Rodriguez v. Bowen,

16   876 F.2d 759, 762 (9th Cir. 1989) (“The ALJ may disregard the treating

17   physician’s opinion, but only by setting forth specific, legitimate

18   reasons for doing so, and this decision must itself be based on

19   substantial evidence”) (citation and quotations omitted).   Contrary to

20   Plaintiff’s arguments, the ALJ stated sufficient reasons for

21   discounting Dr. Handojo’s opinions.

22   ///

23   ///

24

25         1
               The harmless error rule applies to the review of
26   administrative decisions regarding disability. See Garcia v.
     Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
27   Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).
28         2
                See A.R. 72-74, 97-104, 110-17, 418-22.

                                        4
 1        The ALJ aptly characterized Dr. Handojo’s assessment of

 2   Plaintiff’s standing and walking restrictions as “excessive” in

 3   comparison with “examination findings in the record,” and the ALJ

 4   accurately stated that “the weight of the evidence simply does not

 5   support a sedentary functional capacity” (A.R. 25).   Relevant

 6   examination findings included the following: Plaintiff was able to

 7   walk without a cane; a March, 2014 xray of Plaintiff’s knee was

 8   “unremarkable without fracture or degenerative disease”; in late 2015,

 9   knee xrays showed only early osteoarthritis; at the same time, an MRI

10   showed only a possible subtle meniscus tear; at the same time, lumbar

11   spine xrays showed only moderate degenerative change; scans of

12   Plaintiff’s right hip in 2014 and 2015 showed only moderate

13   osteoarthritis; Plaintiff had normal range of motion of his knees and

14   hips; and Plaintiff had normal muscle bulk and tone without atrophy

15   (A.R. 420-21, 513, 559-60, 563, 685).   An ALJ properly may reject a

16   treating physician’s opinion that is “unsupported by the record as a

17   whole . . . or by objective medical findings.”   Batson v.

18   Commissioner, 359 F.3d 1190, 1195 (9th Cir. 2004).

19

20        More specifically, the ALJ stressed the disconnect between the

21   profound functional restrictions embodied in Dr. Handojo’s opinions

22   and the records reflecting the medical treatment (or lack thereof)

23   received by Plaintiff (A.R. 25).   Plaintiff did not receive any

24   surgery beyond an arthroscopic knee surgery occurring years before the

25   period of claimed disability.   As of the end of 2015, “[n]o further

26   Orthopedic surgical management [was] planned” (A.R. 563).    At the same

27   time, which was during the period of claimed disability, Plaintiff

28   rejected the offer of a steroid injection for his supposedly disabling

                                        5
 1   hip pain (A.R. 563).   Despite opining Plaintiff has disabling

 2   standing/walking limitations from knee, back and hip impairments, Dr.

 3   Handojo’s treatment notes nowhere suggested Plaintiff might benefit

 4   from surgery or even from the use of a cane.   An ALJ properly may

 5   discount a treating physician’s opinion where the opinion is

 6   unsupported by the claimant’s treatment history and the physician’s

 7   own treatment notes.   See Tommasetti v. Astrue, 533 F.3d 1035, 1041

 8   (9th Cir. 2008) (ALJ may reject a treating physician’s opinion that is

 9   inconsistent with other medical evidence, including the physician’s

10   own treatment notes); Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th

11   Cir. 2005) (conflict between treating physician’s assessment and

12   clinical notes justifies rejection of assessment); Batson v.

13   Commissioner, 359 F.3d at 1195 (“an ALJ may discredit treating

14   physicians’ opinions that are conclusory, brief, and unsupported by

15   the record as a whole . . . or by objective medical findings”);

16   Connett v. Barnhart, 340 F.3d 871, 875 (9th Cir. 2003) (treating

17   physician’s opinion properly rejected where physician’s treatment

18   notes “provide no basis for the functional restrictions he opined

19   should be imposed on [the claimant]”); see also Kessler v. Colvin,

20   2016 WL 2654274, at *18 (E.D. Cal. May 10, 2016) (in rejecting

21   physician’s opinion, court noted that the claimant had “abandoned

22   steroid injection treatments after one attempt”).

23

24        The ALJ also expressly relied on the nature of Plaintiff’s

25   admitted activities, stating that “the effort involved in doing those

26   types of activities suggest [sic] that [Plaintiff] is not as limited

27   as indicated by Dr. Handojo” (A.R. 25).   The record does reflect that,

28   during the period of claimed disability, Plaintiff engaged in

                                        6
 1   relatively extensive exertional activities.   Plaintiff’s activities

 2   included: watching his grandson; visiting with his children;

 3   performing electrical work; doing home remodeling; drywalling a

 4   bathroom; gardening; mowing the lawn; cleaning; taking out the trash;

 5   doing laundry; ironing; running errands; and shopping in stores for

 6   food and clothing (A.R. 47, 49-52, 267-69, 460).   Inconsistencies

 7   between a treating physician’s opinion and a claimant’s admitted

 8   activities can furnish a sufficient reason for discounting the

 9   treating physician’s opinion.    See, e.g., Rollins v. Massanari, 261

10   F.3d 853, 856 (9th Cir. 2001).   From the nature of the activities

11   cited, it is reasonable to conclude Plaintiff is not as functionally

12   limited as Plaintiff claimed or as Dr. Handojo reportedly believed.

13   See id.; see also Thune v. Astrue, 499 Fed. App’x 701, 703 (9th Cir.

14   2012) (ALJ properly discredited pain allegations as contradicting

15   claimant’s testimony that she gardened, cleaned, cooked, and ran

16   errands); Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175 (9th Cir.

17   2008) (claimant’s “normal activities of daily living, including

18   cooking, house cleaning, doing laundry, and helping her husband in

19   managing finances” was sufficient explanation for discounting

20   claimant’s testimony).

21

22        The ALJ also observed that Dr. Handojo is a “primary care

23   physician,” rather than “an orthopedic specialist” (A.R. 25).    The

24   applicable regulation provides that ALJs “generally give more weight

25   to the medical opinion of a specialist about medical issues related to

26   his or her area of speciality than to the medical opinion of a source

27   who is not a specialist.”   20 C.F.R. § 404.1527(c)(5); see Belknap v.

28   Astrue, 364 Fed. App’x 353, 355 (9th Cir. 2010) (ALJ properly

                                         7
 1   discounted the opinions of a treating physician based on, inter alia,

 2   the fact that the treating physician was not a specialist).    It may be

 3   that an ALJ cannot properly discount a treating physician’s opinion in

 4   exclusive reliance on the physician’s lack of specialization.     See

 5   Kennelly v. Astrue, 313 Fed. App’x 977, 978 (9th Cir. 2009); Lester v.

 6   Chater, 81 F.3d 821, 833 (9th Cir. 1995); Hickle v. Acting

 7   Commissioner, 2017 WL 1731567, at *7 (D. Ariz. May 2, 2017).     In the

 8   present case, however, any such reliance was not exclusive.

 9

10         It is the prerogative of the ALJ to resolve the types of

11   conflicts in the medical evidence that exist in the present case.       See

12   Lewis v. Apfel, 236 F.3d 503, 509 (9th Cir. 2001).   When evidence “is

13   susceptible to more than one rational interpretation,” the Court must

14   uphold the administrative decision.    See Andrews v. Shalala, 53 F.3d

15   at 1039-40; accord Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

16   2002); Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997).     The

17   Court will uphold the ALJ’s rational interpretation of the evidence in

18   the present case.   Under the circumstances, it was plainly rational

19   for the ALJ to find the opinions of the other physicians of record

20   more persuasive than the opinions of Dr. Handojo.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                        8
 1                                  CONCLUSION

 2

 3        For all of the foregoing reasons,3 Plaintiff’s motion for summary

 4   judgment is denied and Defendant’s motion for summary judgment is

 5   granted.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9              DATED: March 26, 2019.

10

11                                                   /s/
                                                CHARLES F. EICK
12                                       UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24
          3
25             The Court has considered and rejected each of
     Plaintiff’s arguments. Neither Plaintiff’s arguments nor the
26   circumstances of this case show any “substantial likelihood of
     prejudice” resulting from any error allegedly committed by the
27   Administration. See generally McLeod v. Astrue, 640 F.3d 881,
     887-88 (9th Cir. 2011) (discussing the standards applicable to
28   evaluating prejudice).

                                           9
